Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the amendment filed 1/13/22.

Reason for Allowance
1.	Claim 4 is canceled.  Claims 1-3 and 5-17 are allowed.  Independent claims 1, 5, 11, 12, 13 and dependent claims 2-3, 6-10 and 14-17 are allowable because of the following reason:   
Applicants' independent claims now recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claims 1, 5, 11, 12, and 13 as a whole.
Since the closest prior art and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim claims 1, 5, 11, 12, and 13, then independent claim claims 1, 5, 11, 12, and 13 and their respective dependent claims 2-3, 6-10 and 14-17 are allowable.  

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Paniconi, US Patent 9490850, abstract and col. 8, lines 4-14.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

5.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.